Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered. Applicant has argued that the prior art relied upon in the last Office Action does not disclose the feature “the masking layer has a smaller thickness than the second barrier layer” added to  amended claim 21  in the amendment filed 11/20/2021.  New ground of rejection are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 21-23 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pichler et al (US 2003/0207500 A1)(“Pichler”)  In view of Ghosh et al (US 2005/0248270 A1)(“Ghosh”) and of Koshimizu et al (US 2009/0242127 A1)(“Koshimizu”).
                          Pichler discloses  thin film encapsulation (para. 0003) including 
A first barrier encapsulating an object on a substrate

A second barrier encapsulating the organic layer, as Pichler discloses an orthographic projection of the object being within an orthographic projection of the organic layer, the object being the OLED device 302 (para. 0033-0034 and Fig. 3A), which is shown in Fig. 4A in which 404 corresponds to the OLED device, and 406 is the organic or planarization  layer and Pichler also discloses the planarization layer includes inorganic barrier layers  (para. 0044 and 0041 and 0043) , as Pichler discloses that the organic layer 304 may be a hybrid layer which includes layers of organic and inorganic layers alternating (para. 0034 )and which is known in the art which would include that there is a barrier layer and the barrier layer 408 can be considered a second barrier layer, and 
   Fig. 4A shows that the OLED device which corresponds to the object overlaps with the organic and the barrier layers 406 and with the masking layers and 408.
that the organic layer 304 may be a hybrid layer which includes layers of organic and inorganic layers alternating (para. 0034 )and which is known in the art which would include that there is a barrier layer and the barrier layer 408 can be considered a second barrier layer, and 
A masking layer on a side of the second barrier layer distal to the substrate, the orthographic projections of masking layer, second barrier and first barrier on the substrate overlap , the material of the masking layer has a smaller etching rate than a material of the second barrier layer, as Pichler discloses the organic layer may be for example epoxy (para. 0006) or acrylate (para. 0005) and the barrier layer 308  is an inorganic layer such as SiOx or SiNx or Al2O3 (para. 0041 ), and the layer 408 in Fig. 4A corresponds to layer 308 (para. 0044-0045 and Fig. 4A), and therefore the layer 408 in Fig. 4A is also formed of the same material.
                 Pichler is silent with respect to the feature the masking layer has a smaller thickness than the second barrier layer.

               Koshimizu, in the same field of endeavor of plasma etching of  a display (Abstract and para. 0001-0002), discloses etching dielectric films such as for example SiO2 (para. 0080) using  mask with a desired etch rate (para. 0084).
                 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement of using a mask to etch the inorganic barrier as disclosed by Ghosh with the device disclosed by Pichler in order to obtain the benefit of protection of the OLED while patterning the layers.
                   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Koshimizu with the device disclosed by Pichler in order to obtain the benefit of the desired etch rate of the mask, which is a result effective variable, and can be optimized by ordinary optimization (MPEP 2144.05(II) and MPEP 2144.05(C).
                  Re claim 22:  Pichler discloses the masking layer is a metal oxide, as Pichler discloses the masking layer 408 is Al2O3 (para. 0041) as stated above in the rejection of claim 21.
                 Re claim 23:  Pichler discloses the masking layer is a metal oxide, as Pichler discloses the masking layer 408 is Al2O3, aluminum oxide (para. 0041) as stated above in the rejection of claim 21.  Pichler also discloses the planarization layer includes inorganic barrier layers  (para. 0044 and 0041 and 0043) , as Pichler discloses that the organic layer 304 may be a hybrid layer which includes layers of organic and inorganic layers alternating (para. 0034 )and which is known in the art which would include that there is a barrier layer and the barrier layer 408 can be considered a second barrier layer, and 

   Fig. 4A shows that the OLED device which corresponds to the object overlaps with the organic and the barrier layers 406 and with the masking layers and 408.
            Re claim 39:  Pichler discloses a light emitting structure, as Pichler discloses an active matrix OLED (para. 0030), which is a disclosure of a device which includes a control circuit.


Claims 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Pichler et al (US 2003/0207500 A1)(“Pichler”) In view of Ghosh et al (US 2005/0248270 A1)(“Ghosh”) and of Koshimizu et al (US 2009/0242127 A1)(“Koshimizu” as applied to claim 21   in view of Stowers et al (US 2012/0223418 A1)(“Stowers”).
Pichler in view of Ghosh and of Koshimizu discloses the limitations of claim 23 as stated above.  Pichler in view of Ghosh and of Koshimizu is silent with respect to the recited relative thickness of the masking layer and the second barrier layer and with respect to the recited thickness range..
Stowers, in the same field of endeavor of metal oxide hardmasks (Abstract) for electronic displays (para. 0090), discloses a hardmask formed or metal oxide and a resist layer on the hardmask in which the hardmask , which corresponds to the second  barrier layer 408 in Pichler, is thicker than the resist layer (para. 0012-0013)  , which corresponds to the organic planarization layer.

 Stowers also discloses a range of the resist layer which includes thickness which overlaps the recited thickness, as Stowers discloses 1 to 50 nm for the hardmask (para. 0012-0013) which overlaps the recited range and therefore the recited range is obvious (MPEP 2144.05), and Stowers discloses a thickness of the resist of 10 nm to about 1 micron (para. 0012-0013) which overlaps the recited range and therefore the recited range is obvious (MPEP 2144.05). The reasons for combining the references are the same as stated above.
Re claim 26:  Pichler discloses in Fig. 4A that the layer 408 which corresponds to the second barrier layer and which is attached to a side surface of the organic layer 406 has a thickness no smaller than a thickness of a proportion of the second barrier layer between the masking layer 410  which is a mask ( para. 0044) and the organic layer. 
               Re claim 27:     Fig. 4A  of Pichler shows that the OLED device which corresponds to the object overlaps with the organic and the barrier layers 406 and with the masking layers and 408.
that the organic layer 304 may be a hybrid layer which includes layers of organic and inorganic layers alternating (para. 0034 )and which is known in the art which would include that there is a barrier layer and the barrier layer 408 can be considered a second barrier layer, and 
A masking layer on a side of the second barrier layer distal to the substrate, the orthographic projections of masking layer, second barrier and first barrier on the substrate overlap , the material of the masking layer has a smaller etching rate than a material of the second barrier layer, as Pichler discloses the organic layer may be for example epoxy (para. 0006) or acrylate (para. 0005) and the barrier layer 308  is an inorganic layer such as SiOx or SiNx or Al2O3 (para. 0041 ), and the layer 408 in Fig. 4A corresponds 
               Re claim 28:  Pichler discloses the organic layer includes a resin, as Pichler discloses a masking layer on a side of the second barrier layer distal to the substrate, the orthographic projections of masking layer, second barrier and first barrier on the substrate overlap , the material of the masking layer has a smaller etching rate than a material of the second barrier layer, as Pichler discloses the organic layer may be for example epoxy (para. 0006) or acrylate (para. 0005).

Allowable Subject Matter
Claims 29-38 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose nor suggest the limitation “performing an etching process on the second barrier material layer by using the masking material layer as a mask, such that the masking material layer is etched simultaneously, and a second barrier layer and a masking layer are formed”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895